Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ma et al (US 2016/0240800) for the following reasons:

Ma et al discloses the compound:

    PNG
    media_image1.png
    540
    712
    media_image1.png
    Greyscale
,
where the group RA, RB1, RC, and RD, corresponding to groups R1 to R4 in recited Formula 1 in claim 1 and 21 are H or nitrile, i.e. a cyano group. As amended Claims 1 and 21 requires that one of R1 to R4, R7 or R8 is independently SF5, a hydroxyl group, a nitro group, an amidino group, a hydrazine group, a hydrazone group, a substituted or unsubstituted monovalent nonaromatic condensed heteropolycyclic group, or -B(Q6)(Q7). Given that the reference does not disclose the substituents for R1 to R4, R7 or R8 as recited claims 1 and 21, the reference does not disclose or suggest the compound as required by claim 1 or the device comprising the compound as required by claim 21.

 In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.